MEMORANDUM **
Xiu Yun Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relied under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
The IJ denied Chen’s asylum, withholding of removal and CAT claims based on his finding that Chen could relocate within China. Chen failed to exhaust her challenge to the IJ’s dispositive internal relocation finding before the BIA, and therefore we dismiss the petition for review as to Chen’s claims. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004) (declining “to hold that the BIA’s streamlining decision excused the administrative requirement of exhaustion of remedies”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.